DETAILED ACTION

In response to the RCE filed January 21, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 8, 10 – 12 and 34 - 36 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring tape device comprising an end hook disposed at the first end of the blade, the end hook having a front face that faces away from the aperture and a rear face that faces toward the aperture, wherein a width of the end hook is greater than a width of the blade such that portions of the end hook extend outside the width of the blade to provide an expanded surface area for engagement of at least the rear face with a measurement anchor surface, and wherein a high friction surface comprising grains is disposed on the portions of the end hook that extend outside the width of the blade in combination with the remaining limitations of the claims.

Claim 14 is allowable over the Prior Art of Record because it fails to teach or suggest a measuring tape device comprising an end hook disposed at the first end of the blade, the end hook having a front face that faces away from the aperture and a rear face that faces toward the aperture, wherein a width of the end hook is greater than a width of the blade such that portions of the end hook extend outside the width of the blade to provide an expanded surface area for engagement of at least the rear face with a measurement anchor surface, wherein a high friction surface comprising grains is disposed on the portions of the end hook that extend outside the width of the blade, and wherein the grains comprise resin or plastic grains that are compressible in combination with the remaining limitations of the claims.

Claims 15 – 16, 18, 22 and 24 are allowable over the Prior Art of Record because it fails to teach or suggest an end hook for a measuring tape device, the end hook comprising: a front face that faces away from an aperture through which a blade of the measuring tape device is extendible; a rear face that faces toward the aperture; and a high friction surface comprising grains wherein a width of the end hook is greater than a width of the blade such that portions of the end hook extend outside the width of the blade to provide an expanded surface area for engagement of at least the rear face with a measurement anchor surface, and wherein the high friction surface is disposed on the portions of the end hook that extend outside the width of the blade in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Huang (US Pub. No. 2010/0236086)
Nelson et al. (US Pub. No. 2002/0011008)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 14, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861